DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

The present application is a continuation of U.S. Patent No. 10,447,771, which is a continuation of U.S. Patent No. 9,742839.  Applicant’s application filed on October 14, 2019 has been entered.  Claim 1-20 are pending in the application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7-10, 12, 14-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 16 of U.S. Patent No. 9,742,839, hereinafter ’839 in view of Koganti (PG PUB US2009/0077263).



Claim No.
Application
No. 16/600,684 instant application
Claim No.
DP.
US Patent 9,742,839
1
A method to be performed by a computing system, the method comprising:

receiving, via a network interface, instructions to remove a particular media item from a playback queue, wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;

based on receiving the instructions to remove the particular media item from the playback queue, removing the particular media item from the playback queue;

adding, to the playback queue, a tombstone indicator indicating that the particular media item has been removed from the playback queue;

receiving, via the network interface from the media playback system, a request for a window of one or more media items from the playback queue;

based on receiving the request for the window, sending, via the network interface to the media playback system, data representing a particular window of media items from the playback queue, wherein the particular window includes the tombstone indicator;

detecting a given tombstone removal trigger from among multiple tombstone removal triggers; and

based on detecting the given tombstone removal trigger, removing the tombstone indicator from the playback queue.
10
A method comprising:

removing, by a computing system, a given media item from a queue of media items;

adding to the queue, by the computing system, an indication that the given media item has been removed from the queue;

after adding to the queue the indication, receiving, by the computing system via a
network interface, multiple requests for a set of one or more media items from the queue of media items, multiple requests for a set of one or more media items from the queue of media items, wherein each request of the multiple requests indicates at least one media item from the queue to include in a corresponding set for that request, and wherein one or more requests of the multiple requests indicates the given media item as a media item to include in a corresponding set for the at least one request;

in response to a given request of the one or more requests for a set of one or more media items, sending, via the network interface to a media playback system, a message representing a particular set of media items, the particular set of media items including at least one corresponding media item indicated in the given request, thereby causing the media playback system to update a local representation of the queue based on the particular set of media items, wherein the particular set of media items comprises the given media item;

after receiving the multiple requests, determining, by the computing system, that a count of the multiple requests received by the computing system since adding the indication to the queue exceeds a threshold number of requests for sets of one or more media items since adding to the queue the indication; and

after determining that the count of the multiple requests received by the computing system since adding the indication to the queue exceeds the threshold number of requests, removing, by the computing system, the indication from the queue.

A system comprising one or more servers, the system configured to perform functions comprising:

receiving, via a network interface, instructions to remove a particular media item from a playback queue, wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;

based on receiving the instructions to remove the particular media item from the playback queue, removing the particular media item from the playback queue;

adding, to the playback queue, a tombstone indicator indicating that the particular media item has been removed from the playback queue;

receiving, via the network interface from the media playback system, a request for a window of one or more media items from the playback queue;

based on receiving the request for the window, sending, via the network interface to the media playback system, data representing a particular window of media items from the playback queue, wherein the particular window includes the tombstone indicator;

detecting a given tombstone removal trigger from among multiple tombstone removal triggers; and

based on detecting the given tombstone removal trigger, removing the tombstone indicator from the playback queue.
1
A computing system comprising:

a network interface;

at least one processor;

a data storage; and

a program logic stored in the data storage and executable by the at least one processor to:

remove a given media item from a queue of media items;

add to the queue an indication that the given media item has been removed from the queue;

after adding to the queue the indication, receive, via the network interface from a media playback system, multiple requests for a set of one or more media items from the queue of media items, wherein each request of the multiple requests indicates at least one media item from the queue to include in a corresponding set for that request, and wherein one or more requests of the multiple requests indicates the given media item as a media item to include in a corresponding set for the at least one request;

in response to a given request of the one or more requests for a set of one or more media items, send, via the network interface to the media playback system, a message representing a particular set of media items, the particular set of media items including at least one corresponding media item indicated in the given request, thereby causing the media playback system to update a local representation of the queue based on the particular set of media items, wherein the particular set of media items comprises the given media item;

after receiving the multiple requests, determine that a count of the multiple requests received by the computing system since adding the indication to the queue exceeds a threshold number of requests for sets of one or more media items since adding to the queue the indication; and

after determining that the count of the multiple requests received by the computing system since adding the indication to the queue exceeds the threshold number of requests, remove the indication from the queue.

A tangible, non-transitory, computer-readable medium storing instructions that, when executed by one or more processors, cause a computing system to perform functions comprising:

receiving, via a network interface, instructions to remove a particular media item from a playback queue, wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;

based on receiving the instructions to remove the particular media item from the playback queue, removing the particular media item from the playback queue;

adding, to the playback queue, a tombstone indicator indicating that the particular media item has been removed from the playback queue;

receiving, via the network interface from the media playback system, a request for a window of one or more media items from the playback queue;

based on receiving the request for the window, sending, via the network interface to the media playback system, data representing a particular window of media items from the playback queue, wherein the particular window includes the tombstone indicator;

detecting a given tombstone removal trigger from among multiple tombstone removal triggers; and

based on detecting the given tombstone removal trigger, removing the tombstone indicator from the playback queue.
16
A tangible non-transitory computer readable medium having stored thereon instructions executable by a computing device to cause the computing device to perform functions comprising:

removing a given media item from a queue of media items;

adding to the queue an indication that the given media item has been removed from the queue;

after adding to the queue the indication, receiving multiple requests for a set of one or more media items from the queue of media items, wherein each request of the multiple requests indicates at least one media item from the queue to include in a corresponding set for that request, and wherein one or more requests of the multiple requests indicates the given media item as a media item to include in a corresponding set for the at least one request;

in response to a given request of the one or more requests for a set of one or more media items, sending, via a network interface to a media playback system, a message representing a particular set of media items, the particular set of media items including at least one corresponding media item indicated in the given request, thereby causing the media playback system to update a local representation of the queue based on the particular set of media items, wherein the particular set of media items comprises the given media item;

after receiving the multiple requests, determining that a count of the multiple requests received by the computing system since adding the indication to the queue exceeds a threshold number of requests for sets of one or more media items since adding to the queue the indication; and

after determining that the count of the multiple requests received by the computing system since adding the indication to the queue exceeds the threshold number of requests, removing the indication from the queue.


“receiving, via a network interface, instructions to remove a particular media item from a playback queue, wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;”
Koganti teaches “receiving, via a network interface, instructions to remove a particular media item from a playback queue, wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;” (A wireless device 12 sent synchronization request message 30 to network device 14, where the network device 14 includes communication module 132 operable to receive synchronization request message and the synchronization request message includes change list 28 instructing the data item(s) deleted to a dataset [Koganti, para 0091, 0075]);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement Koganti’s teaching into patent ‘839.  The combination would effectively enhance user experience by allowing the user removing media item(s) in a playlist.
Similar reasoning applies independent claims 8 and 15 as well as dependent claims 2-3, 5, 7, 9-10, 12, 14, 16-17 and 19 of the instant application

Claim 4, 11 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 16 of U.S. Patent No. 9,742,839, hereinafter ’839 in view of Koganti (PG PUB US2009/0077263) and Moshaiov (US Patent 6,256,634).

Claim 4 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 10 of patent ‘839 as modified by 
	However, the patent ‘839 as modified by Koganti does not expressly recite “wherein detecting the given tombstone removal trigger comprises detecting that a threshold period of time has elapsed since the tombstone indicator was added to the playback queue.”
Moshaiov teaches “wherein detecting the given tombstone removal trigger comprises detecting that a threshold period of time has elapsed since the tombstone indicator was added to the playback queue.” (The master server deletes a tombstone after the tombstone has become sufficiently aged, where a tombstone is considered sufficiently aged for purging purposes if a pre-Selected grace period after the deletion has expired [Moshaiov, column 12, line 16-18, 29-35]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement Moshaiov’s teaching into patent ‘839- Koganti. The combination would effectively conserve storage space without purging tombstone prematurely [Moshaiov, column 1, line 56-61].
Similar reasoning applies dependent claims 11 and 18 of the instant application.

Claims 6, 13 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 16 of U.S. Patent No. 9,742,839, hereinafter ’839 in view of Koganti (PG PUB US2009/0077263) and Gogan (US Patent 8,204,890).

Claim 6 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 10 of patent ‘839 as modified by 
	However, the patent ‘839 as modified by Koganti does not expressly recite “wherein the particular window further includes (i) a first media item that is currently playing back on the one or more playback devices, (ii) one or more second media items that precede the given media item in the playback queue and (iii) one or more third media items subsequent to the given media item in the playback queue.”
Gogan teaches “wherein the particular window further includes (i) a first media item that is currently playing back on the one or more playback devices, (ii) one or more second media items that precede the given media item in the playback queue and (iii) one or more third media items subsequent to the given media item in the playback queue.” (FIG. 2A illustrates a display of the content playback device 102 playing media item Item3 in a queue, where items 1 and 2 precede item 3, and items 4-7 are subsequent to item 3   [Gogan, fig. 2A, column 6, line 67 – column 7, line 2]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement Gogan’s teaching into patent ‘839- Koganti. The combination would effectively enhance user experience by providing additional information (e.g. media item before and after the current playback media item to the playlist) to the user.
Similar reasoning applies dependent claims 13 and 20 of the instant application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, the claims recites “receiving, via a network interface, instructions to remove a particular media item from a playback queue, wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;
based on receiving the instructions to remove the particular media item from the playback queue, removing the particular media item from the playback queue;” [claim 1]
“receiving, via a network interface, instructions to remove a particular media item from a playback queue, wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;
based on receiving the instructions to remove the particular media item from the playback queue, removing the particular media item from the playback queue;” [claim 8]
“receiving, via a network interface, instructions to remove a particular media item from a playback queue, wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;
based on receiving the instructions to remove the particular media item from the playback queue, removing the particular media item from the playback queue;” [claim 15]
a command to remove the given media item from the queue of media items. Such a command may be sent from a device that is communicatively coupled to the computing system via a network.” [Specification, para 84]  The specification mere discloses a command received by the computing system.
Similar reasoning applies to dependent claim 2-7, 9-14 and 16-20 of the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 13 and 20 recites the limitation "the given media item”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koganti (PG PUB US2009/0077263) in view of Moshaiov (US Patent 6,256,634) and Gogan (US Patent 8,204,890).

Regarding claim 1, Koganti teaches “a method to be performed by a computing system, the method comprising:
receiving, via a network interface, instructions to remove a particular media item from a playback queue” (A wireless device 12 sent synchronization request message 30 to network device 14, where the network device 14 includes communication module 132 operable to receive synchronization request message and the synchronization request message includes change list 28 instructing the data item(s) deleted to a dataset [Koganti, para 0091, 0075]);
“based on receiving the instructions to remove the particular media item from the playback queue, removing the particular media item from the playback queue;
adding, to the playback queue, a tombstone indicator indicating that the particular media item has been removed from the playback queue;” (Network server dataset 380 depicts the dataset after the changes in the wireless device change list 30 have been implemented, the data item version numbers have been revised, and the network server dataset version number has been revised. Specifically, data item 310, entitled, “profile.tagline” has tombstone indicator 350 updated with a value, and “X” in this instance, which designates that the respective data item has been deleted from the network device dataset [Koganti, para 0093]);
“receiving, via the network interface from the media playback system, a request for a window of one or more media items from the playback queue;” (The network device receives a synchronization request message from a wireless device, where the message include current wireless device dataset version number for data items associated with the dataset version number [Koganti, para 0099]);
“based on receiving the request for the window, sending, via the network interface to the media playback system, data representing a particular window of media items from the playback queue, wherein the particular window includes the tombstone indicator;” (The network device sends synchronization confirmation message includes the current network device dataset version number, the synchronization status indicator, and any applicable network device change list, where the network device change list includes the tombstone indicator associated with the deleted item [Koganti, para 0101, 0096]).
However, Koganti does not explicitly teach “wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;”
“detecting a given tombstone removal trigger from among multiple tombstone removal triggers; and”
“based on detecting the given tombstone removal trigger, removing the tombstone indicator from the playback queue.”
Moshaiov teaches “detecting a given tombstone removal trigger from among multiple tombstone removal triggers; and”
“based on detecting the given tombstone removal trigger, removing the tombstone indicator from the playback queue.” (The master server deletes a tombstone after the tombstone has become sufficiently aged, where the age of a tombstone is indicated by both its Sequence number and its time stamp [Moshaiov, column 12, line 16-18, 29-35]).

However, Koganti as modified by Moshaiov does not explicitly teach “wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;”
Gogan teaches “wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;” (FIG. 2A illustrates a display of the content playback device 102 playing media item Item3 in a queue [Gogan, fig. 2A, column 6, line 67 – column 7, line 2]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Koganti-Moshaiov to comprise the claimed limitation. The combination would effectively enhance user experience by providing a social jukebox which changes a queue of media items based on submitted votes [Gogan, column 2, line 6-27].

Regarding claim 4, Koganti as modified by Moshaiov and Gogan teaches “wherein detecting the given tombstone removal trigger comprises detecting that a threshold period of time has elapsed since the tombstone indicator was added to the playback queue.” (The master server deletes a tombstone after the tombstone has become sufficiently aged, where a tombstone is considered sufficiently aged for purging purposes if a pre-Selected grace period after the deletion has expired [Moshaiov, column 12, line 16-18, 29-35]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 4.

Regarding claim 6, Koganti as modified by Moshaiov and Gogan teaches “wherein the particular window further includes (i) a first media item that is currently playing back on the one or more playback devices, (ii) one or more second media items that precede the given media item in the playback queue and (iii) one or more third media items subsequent to the given media item in the playback queue.” (FIG. 2A illustrates a display of the content playback device 102 playing media item Item3 in a queue, where items 1 and 2 precede item 3, and items 4-7 are subsequent to item 3   [Gogan, fig. 2A, column 6, line 67 – column 7, line 2]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 6.

Regarding claim 7, Koganti as modified by Moshaiov and Gogan teaches “wherein sending the data representing the particular window of media items from the playback queue comprises sending data representing respective sources of the media items in the window at one or more remote servers.” (Synchronization confirmation message 32 includes a network device change list 34 that indicates the changes of the data items made to the corresponding network dataset 48 in network device since the prior synchronization process [Koganti, para 0047]).

Claim 8 lists all the same elements of claim 1, and “A system comprising one or more servers” (Fig. 1 shows system 10 comprises network device 14 [Koganti, fig. 1, para 0045]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.

Claim 11 lists all the same elements of claim 4, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11.

Claim 13 lists all the same elements of claim 6, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13.

Claim 14 lists all the same elements of claim 7, but the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.

Claim 15 lists all the same elements of claim 1, and “A tangible, non-transitory, computer-readable medium storing instructions that, when executed by one or more processors, cause a computing system to perform functions” (The medium (e.g. RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, a hard disk, a removable disk, a CD-ROM) includes at least one instruction for causing a computer to execute the steps and/or actions of a method or algorithm disclosed herein [Koganti, para 0027, 0115]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.

Claim 18 lists all the same elements of claim 4, but the tangible, non-transitory, computer-readable medium rather than the method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18.

Claim 20 lists all the same elements of claim 6, but the tangible, non-transitory, computer-readable medium rather than the method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BILLY H NG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441